Case 1:19-cv-02565-ADC Document 56-11 Filed 10/30/20 Page 1 of 2

EXHIBIT 11 —
Case eee Document 56-11 Filed 10/30/20 Page 2 of 2

Ploase advise If you have discussed with Shanon Speak your recommendation to terminate.

Thanks,

Shelley Williams, SPHR, SHRM-SCP, CBP, CCP, GRP
FR Manager - Employee Relations

Co-Chair Military Affinity Group-Omaha

6855 Pacific Street, AK 336

Omaha, NE 68106

© 402-222-1850

F 402-934-1437

rs First Data.

bsyond the transaction

ans DATA
SALUTES

fram: ROWE, DAWN M.

Sent: Thursday, September 10, 2015 9:23 PM
To: Williams, Shelley

Subject: request lo terminate 188273

tam requestiung to Terminate Terri Cowgill ‘s employment for violating the 90 action plan she was placed on.8/4/15 for

‘releasing a call prematurely.and the interaction with the same client. 1twas determined Lo be a 90 day due ta this being
her 1 occurrence. | received a VOC coaching for Terri today in which the Client Indicated that no one came on the call
then he was transferred to the survey (VOC attachment}. ff acall ls released on softphone itis then transferred to the
VOC survey. This particular cali is recorded below are9124267754500001151 the details from the call.

Recording (0: 9124267754500001151

When the cak begins talking ( can hear a male taiking in the background a different male voice saying “Hello” at 13
seconds into the call, at 29 seconds into the call there is a mate throat clearing then hold music. On the screen scrape
Terr is using the MID In screen pop te access the account in MSA. At 22 seconds she places the call in ACW, 27 seconds
she attempts Lo disconnect the call in softphone, at 28 seconds the call is selected, discannécted in saftphone and
transferred to the survey, After the call is disconnected the account is nated in MSA “no ane on fine when call came in”.

While {will be OOO on Friday. 1 will be check my emall during the day in case additional information is needed.
Thanks ,

Dawn Rowe

Team Manager

Chargeback Response Centet

Client, Care Organization

O 303-745-7501

a First Data.

beyond Ue transaction

 
